Title: To Thomas Jefferson from Bernard Peyton, 21 December 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
21 Decr 1824I have this day forwarded check for $31.30 Dolls:, to H. A. S. Dearborn, of Boston, and another check, for $52.10 Dolls:, to E. Copeland Junior, of the same place, to be applied to your credit, as requested in yours of the 18th:, now before me—The wines are not yet to hand, when they are, will forward them, speedily, by Waggons, to care Jacobs & Raphael, at Charlottesville, as heretofore—Dr Blaettermann leaves us in the Stage of tomorrow, for Charlottesville, & will be with you as soon as this.—nothing of the other professors yet, or of Mr Gilmer.With great respect Dr sirYours very TrulyBernard Peyton